       Case 3:19-cv-05093-MCR-MJF Document 1 Filed 12/30/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF FLORIDA
                                  PENSACOLA DIVISION

LORI MOORE,
                                                         CASE NO.:
       Plaintiff,

v.

ENGINEERED COOLING SERVICES, INC.,
a foreign corporation,

      Defendant.
_______________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, LORI MOORE (“Ms. Moore” or “Plaintiff”) files this Complaint against

Defendant, ENGINEERED COOLING SERVICES, INC., (“Defendant”), and states as follows:

                                        INTRODUCTION

       1.    Plaintiff brings this action pursuant to the Family and Medical Leave Act, as

amended, 29 U.S.C. § 2601, et seq. (“the FMLA”).

       2.    Plaintiff is seeking damages including back pay, front pay, compensatory damages,

liquidated damages, declaratory relief, and her attorneys’ fees and costs.

                     JURISDICTION, VENUE AND FMLA COVERAGE

       3.    The Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1337 and

the FMLA and the authority to grant declaratory relief under the FMLA, and pursuant to 28 U.S.C.

§ 2201 et seq.

       4.    At all times relevant hereto, Plaintiff was an employee of Defendant and worked for

Defendant in Escambia County, Florida.
         Case 3:19-cv-05093-MCR-MJF Document 1 Filed 12/30/19 Page 2 of 6



         5.    At all times relevant, Defendant was an employer covered by the FMLA, because it

was engaged in commerce, or in an industry affecting commerce, who employed fifty (50) or more

employees within seventy-five (75) miles of where Plaintiff worked, for each working day during

each of twenty (20) or more calendar workweeks during the relevant period of time.

         6.    At all times relevant hereto, Plaintiff was an employee entitled to leave under the

FMLA, based on the fact that she: (a) necessitated medical leave for her serious medical condition;

and (b) she was employed by Defendant for at least 12 months and worked at least 1,250 hours

during the relevant 12-month period prior to her seeking to exercise her rights to FMLA leave.

                                   FACTUAL ALLEGATIONS

         7.    Ms. Moore worked as a Customer Service Representative for Defendant from

November 30, 2015, until her termination on January 8, 2018.

         8.    In all respects, Ms. Moore was an excellent employee, who had no significant history

of non-FMLA related attendance, disciplinary, or performance issues.

         9.    Ms. Moore suffers from an autoimmune disorder, a serious health condition defined

by the FMLA.

         10.   On or around August 23, 2017, Ms. Moore informed Defendant of her serious health

condition as defined by the FMLA.

         11.   On or around September 9, 2017, Ms. Moore timely provided certification from her

treating physician, Rachel Brown, M.D., and was subsequently approved for intermittent FMLA

leave.

         12.   Ms. Moore began using FMLA leave as needed, but at no point did Ms. Moore

exhaust her allotted FMLA entitlement.
        Case 3:19-cv-05093-MCR-MJF Document 1 Filed 12/30/19 Page 3 of 6



        13.    On or around October 25, 2017, Ms. Moore informed Defendant’s Quality Control

Manager, Stacey Brock (“Ms. Brock”), that she needed to take FMLA leave because she was

suffering from complications and illness due to her compromised immune system caused by her

serious health condition.

        14.    In response, Ms. Brock informed Ms. Moore that, “…this would not be considered

FMLA.”

        15.    Ms. Moore’s absence, which should have been protected FMLA, was used against

her.

        16.    As a result of the foregoing, Defendant interfered with Ms. Moore’s FMLA rights.

        17.    On January 8, 2018, Defendant abruptly terminated Ms. Moore for “excessive

absences.”

        18.    Such absences were attributed in part to Ms. Moore’s use of what should have been

protected FMLA leave.

        19.    Ms. Moore did not have any write ups or significant disciplinary record prior to her

termination.

        20.    The timing of Plaintiff’s termination, after her continued use of intermittent FMLA

leave, along with the explanation offered for her termination, demonstrates that Defendant

interfered with and retaliated against Ms. Moore for exercising her FMLA rights.

        21.    Moreover, because Defendant acted with intent to interfere with, and otherwise

retaliate against Plaintiff for her use of FMLA leave Defendant’s actions likewise constitute FMLA

retaliation.

        22.    Defendant’s stated reason for Plaintiff’s termination is a pretext, designed to cover

up FMLA interference and retaliation.
       Case 3:19-cv-05093-MCR-MJF Document 1 Filed 12/30/19 Page 4 of 6



       23.   The timing of Plaintiff’s use of protected FMLA leave, and Defendant’s termination

of her employment, alone demonstrates a causal and temporal connection between her protected

activity, and the illegal actions taken against her by Defendant.

       24.   As a result of this illegal conduct, Plaintiff has suffered damages, including loss of

employment, wages, benefits, and other remuneration to which she is entitled.

       25.   Defendant did not have a subjective or objective good faith basis for its actions, and

Plaintiff is therefore entitled to liquidated damages.

              COUNT I- UNLAWFUL INTERFERENCE UNDER THE FMLA

       26.   Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

25 above.

       27.   At all times relevant hereto, Plaintiff was protected by the FMLA.

       28.   At all times relevant hereto, Plaintiff was protected from interference under the

FMLA.

       29.   At all times relevant hereto, Defendant interfered with Plaintiff by refusing to allow

Plaintiff to exercise her FMLA rights.

       30.   As a result of Defendant’s willful and unlawful acts by interfering with Plaintiff for

exercising her rights pursuant to the FMLA, Plaintiff has suffered damages and incurred

reasonable attorneys’ fees and costs.

       31.     As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,
       Case 3:19-cv-05093-MCR-MJF Document 1 Filed 12/30/19 Page 5 of 6



reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.

                          COUNT II- RETALIATION UNDER THE FMLA

       32.    Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

25, above.

       33.   At all times relevant hereto, Plaintiff was protected by the FMLA.

       34.   At all times relevant hereto, Plaintiff was protected from retaliation under the FMLA.

       35.   At all times relevant hereto, Defendant retaliated against Plaintiff by firing her for

her use of FMLA protected leave.

       36.   Defendant acted with the intent to retaliate against Plaintiff, because Plaintiff

exercised her rights to take approved leave pursuant to the FMLA.

       37.   As a result of Defendant’s intentional, willful and unlawful acts by retaliating against

Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff has suffered damages and

incurred reasonable attorneys’ fees and costs.

       38.    As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.

                                     DEMAND FOR JURY TRIAL

       Plaintiff demands trial by jury on all issues so triable.
Case 3:19-cv-05093-MCR-MJF Document 1 Filed 12/30/19 Page 6 of 6




DATED this 30th day of December 2019.

                                 Respectfully Submitted,

                                 By:/s Noah E. Storch
                                 Noah E. Storch, Esq.
                                 Florida Bar No. 0085476
                                 Richard Celler Legal, P.A.
                                 10368 West State Road 84, Suite 103
                                 Davie, Florida 33324
                                 Telephone: (866) 344-9243
                                 Facsimile: (954) 337-2771
                                 E-mail: noah@floridaovertimelawyer.com
                                 Attorneys for Plaintiff
